Citation Nr: 9912642	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
February 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for bilateral hearing loss and tinnitus.  In June 
1998, the Board remanded the case for further development. 

In rating decision of December 1998, the RO granted service 
connection for bilateral hearing loss.  Accordingly, that 
issue is no longer on appeal.  However, the RO continued to 
deny service connection for tinnitus.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for tinnitus has been obtained.

2.  Medical evidence demonstrates that the veteran's current 
tinnitus is related to noise exposure during his period of 
military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for tinnitus is plausible and thus well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The veteran contends that service connection is warranted for 
tinnitus because the current disorder is a result of his 
exposure to loud aircraft noises during service in the U. S. 
Air Force.

The veteran's service medical records are negative for 
complaints of or treatment for ringing in the ears.  In 
addition, the service medical records contain no diagnosis of 
tinnitus or ringing in the ears.

A VA audiology examination report dated in August 1997 
demonstrates that the veteran reported that he had constant, 
bilateral tinnitus.  The examiner noted that tinnitus match 
suggested the pitch was approximately 3000 Hertz and loudness 
appeared equal to approximately 3000 Hertz tone presented at 
8 decibels above threshold.

Another VA examination report dated in August 1997, however, 
notes that the veteran denied tinnitus.  The diagnosis was 
high frequency sensorineural hearing loss consistent with 
patient's age and history of noise exposure.  There was no 
diagnosis of tinnitus.

A VA outpatient treatment record dated in June 1998 
demonstrates that the veteran was being seen for follow up of 
long term history of noise exposure during military service.  
The impression was high frequency sensorineural hearing loss 
with bilateral typical noise noted due to long term noise 
exposure in the military.

A VA audiology examination report dated in November 1998 
demonstrates that the veteran reported extensive exposure to 
aircraft noise during his service in the U. S. Air Force.  It 
was also noted that the veteran reported onset in 1997 of 
constant bilateral high-pitched ringing tinnitus.  The 
examiner noted that the results were consistent with 
bilateral cochlear pathology.  The diagnoses included 
bilateral hearing loss.  In addition it was noted that a 
tinnitus match supported the presence of bilateral constant 
tinnitus with a pitch of 3,000 Hertz and a loudness of 8 
decibels.  The examiner opined that it was at least as likely 
as not that the tinnitus was related to military noise 
exposure.

Although the veteran's service medical records do not 
demonstrate complaints of or a diagnosis of tinnitus, the 
examiner at the VA audiology examination in November 1998 
rendered a diagnosis of tinnitus and related it to the 
veteran's exposure to loud noise in the military.  Although 
the evidence also demonstrates that the veteran was exposed 
to some loud noise in his employment following service, the 
examiner at the November 1998 examination determined that it 
was at least as likely as not that the veteran's tinnitus was 
related to his military noise exposure.  Therefore, the Board 
finds that the evidence demonstrates that the veteran's 
current tinnitus is due to the loud noise he was exposed to 
during his period of active service.  Accordingly, service 
connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

